Citation Nr: 0613334	
Decision Date: 05/08/06    Archive Date: 05/17/06	

DOCKET NO.  02-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from July 1955 to May 1957.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2001 rating action that denied service 
connection residuals of a head trauma.  A Notice of 
Disagreement was received in October 2001, and a Statement of 
the Case (SOC) was issued in February 2002.  A Substantive 
Appeal was received in March 2002.  

In December 2002, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.  

In June 2003 and August 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  Supplemental Statements of the Case 
were issued in February and April 2004, as well as in 
September 2005, reflecting the RO's continued denial of 
service connection.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Most of the veteran's service medical records are lost 
and presumed destroyed.  

3.  The persuasive medical evidence establishes that there is 
not likely a medical relationship between alleged in-service 
head injuries and concussions and current residual 
disabilities of a 1980 cerebral vascular accident.  




CONCLUSION OF LAW

The criteria for service connection for residuals of head 
trauma are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through a notice letters issued in May 2001, prior to the 
rating decision on appeal, June 2003 and September 2004 
notice letters, a February 2002 SOC and SSOCs issued in  
February and April  2004 and September 2005, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim and the bases for the denial of the 
claim; the SOC and SSOCs, in particular, notified the veteran 
of the evidence that had been considered in connection with 
the appeal, at each point .  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the RO 
requested that the veteran provide to the RO any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal because the VCAA was enacted after that 
rating action.  However, the Board finds that, with respect 
to the matters herein decided, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudications, 
in that the claim was fully developed and re-adjudicated 
after notice was provided.  As indicated above, the SOC 
issued in February 2002 as well as SSOCs of February and 
April 2004 and September 2005 notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
Furthermore, in the September 2004 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter, SOC and 
SSOCs, the veteran was afforded an opportunity to respond.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  Here, however, 
the appellant's status as a veteran is not at issue.  
Moreover,  as the Board's decision herein denies the 
appellant's claim for service connection, no disability 
rating or effective date is being assigned.  Accordingly,  
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.   

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  Multiple requests were 
made to the National Personnel Records Center (NPRC).  To the 
extent possible, the veteran's service medical records have 
been reconstructed; however,  no further service medical 
records have been obtained.  The Board finds that the RO's 
efforts in attempting to obtain the veteran's service medical 
records have been reasonable and appropriate, and that no 
further efforts in this regard are warranted.  
[Parenthetically, the Board also notes that the  principal 
contention advanced by the veteran was that he sustained 
multiple head injuries while playing soccer during service; 
however, physicians that have conducted VA examinations in 
this appeal have accepted such assertions as credible, as has 
the Board.  Hence, any further service medical records, even 
if existing, that document head injuries, as claimed, would 
not add anything of any significance to the current record ]. 

In addition to the records noted above, the claims file 
includes various statements and reports from private 
physicians, various extracts from the veteran's service 
personnel file, medical records associated with a 1980 
hospitalization for a hemiparesis, and  as well as outpatient 
treatment records from the VA Connecticut Health Care system, 
dater from June 1998 to May 2000.  The claims file also 
contains a copy of Social Security disability determination, 
along with what appears to be medical treatise evidence, 
various publications and fact sheets relating to head 
injuries.  Further, in connection with his claim, the 
appellant has been afforded a number of VA examinations, the 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claim that needs to be obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
residuals of in-service head trauma. 


II.  Background

The veteran has reported that, during his military service, 
he played on the soccer team for the Army against 
professional teams in Europe.  He claims to have suffered 
multiple head injuries during those games, as well as 
concussions.  He attributes the cerebral vascular accident 
(CVA) that he suffered in 1980 to the head trauma that he 
sustained in service.  

As indicated above, efforts to obtain the veteran's complete 
service medical records have been unsuccessful.  Such records 
were likely destroyed in a fire at the NPRC in the 1970's  
Reconstructed service medical records do not document any 
complaints, findings, or diagnosis pertinent to in-service 
head trauma.  

The claims file contains a letter dated August 21, 1996, from 
the Connecticut Department of Disability Determination.  The 
veteran was then described as a as a 59-year-old male who was 
status post CVA, which occurred in June 1980.  The examiner 
noted that, since then, he has had right-sided weakness and 
tingling, along with occasional pain on the right arm area 
and right leg area.  He was a sales manager and his symptoms 
have steadily gotten worse as a result of the above stroke.  
He was currently having difficulty with physical chores.  The 
only notable past medical history reported was status post 
splenectomy in 1955 after playing football.  The final 
summary was that the veteran was a 59-year-old white male, 
who suffered a stroke in 1980 and now has continued 
right-sided weakness both in his right arm and right leg.  
The examiner additionally noted that the veteran had high 
blood pressure which appeared well controlled.  

The veteran was afforded a VA examination in September 2003.  
He reported playing soccer for an Army team when he was 
stationed in Germany.  According to the veteran he suffered 
numerous concussions but none that led to any permanent 
neurological problems.  His major neurological problems 
seemed to have occurred sometime around 1980 when he acutely 
developed a right hemiparesis.  A stroke occurred in the 
context of an unusual level of headaches, which lasted 
several days.  He was admitted to a local hospital under the 
care of neurologist, Dr. G.A., who advised him that he may 
have either had a cerebral embolism or a ruptured brain 
aneurysm.  According to the veteran, his neurological 
studies, as well as the evaluation of his heart for possible 
embolic disease were inconclusive.  His neurologist ended up 
speculating that the stroke could somehow have been related 
to his history of concussions suffered while playing soccer 
in the Army.  

After conducting the September 2003 physical examination, the 
examiner provided the following impression:  This 67-year-old 
man suffered a right hemiplegia, sometime around 1980.  At 
that time, he was relatively young (in his mid-forties), and 
apparently no specific etiology for the stroke was 
established.  Very likely, he either suffered and embolic 
event or may have had some other vascular problems, such as 
ruptured aneurysms.  In any event, the available studies at 
that time did not provide any conclusive diagnosis.  There 
were no current brain imaging studies available to comment on 
the presence or otherwise of any parenchymal brain 
abnormalities.  The examiner thought it would be most helpful 
to define the nature of his stroke, however, the veteran was 
rather adamant that he could not undergo either a brain CAT 
scan or an MRI.  In the opinion of the examiner, the stroke, 
as well as playing soccer, are more than likely unrelated.  
The rationale provided was that, while it is true that severe 
head injury can result in stroke-like syndrome, such effects 
would generally be associated with the acute head injury and 
not many years later, as occurred in this case.  Further, 
repeated head injury can result in a syndrome such as 
Parkinson's disease (boxer's brain, as in the case of 
Muhammad Ali).  The physician noted that, conceivably, 
repeated head injury with subarachnoid hemorrhage can produce 
other neurological conditions, such as normal pressure 
hydrocephalus.  He concluded that this type of syndrome that 
the veteran developed, which indicates an acute vascular 
event, occurring more than 25 years after repeated bouts of 
head injury, do not appear to be linked conditions.  

In November 2003, Dr. R.I.S., a private physician, offered a 
comment that the veteran's severe head trauma sustained while 
in the military could have contributed to his stroke in 1980.  
In February 2004, Dr. R. I. S. provided supplemental 
correspondence, reporting that the veteran had been his 
patient since 1988 and had suffered a stroke in 1980.  
Following review all of the records that have been supplied 
to the VA and DAV, the examiner offered the opinion that the 
repeated severe head traumas that he sustained playing soccer 
are as least as likely as not the cause of his stroke and all 
the residual disabilities.

In a February 2004 letter, Dr. I. P., a neurologist, reported 
that the veteran suffered at least two concussions which led 
to hospitalization as well as minor trauma resulting from 
"heading" the ball during service.  Following discharge, 
there were no recognized neurological deficits.  He went to 
work initially as a technician and worked in sales for many 
years.  In 1980, he suffered an intracranial hemorrhage, 
documented on CT scan.  There was no reported subarachnoid 
hemorrhage mentioned in the discharge summary.  Etiology was 
not clear.  There was mention of chronic mild hypertension in 
the range of 150/100.  The veteran recalled being asked about 
prior head trauma.  Following the stroke, the veteran 
underwent rehab for three years.  The examiner offered the 
following additional comment:  The veteran has residual 
disability from his old left intracranial hemorrhage.  
Although the gross motor weakness is mild, the fine motor 
control is moderately severe and significant.  The examiner 
performed a MedLine literature research and could find no 
evidence either proving or disproving the hypothesis that 
remote head trauma contributes to delayed intracranial 
hemorrhage.  

The veteran was afforded a follow-up VA examination in 
August 2005.  He then reported that, while in service, he had 
episodes of closed-head injuries related to soccer playing, 
as well as an unprovoked head and left face injury by a 
colleague.  The veteran related that in October 1955, a 
fellow soldier hit his left occipital area with a wooden 
washer brush, which led to several lacerations that required 
stitches.  In addition, he was also hit in the left face and 
eye, causing some vision problems for several months.  He 
also reported that he must have lost consciousness for about 
5 seconds.  He did volunteer that there was no ear discharge 
(suggestive of basilar fracture).  He was brought to a local 
hospital (around Fort Knox) where he stayed for about two 
days under observation.  In 1956 he was deployed primarily in 
Germany, where his main job was to play high level 
competitive soccer.  During this tour, he reported playing up 
to 3 to 5 games a week, traveling around Europe at times.  He 
also reported multiple closed-head injuries throughout.  A 
particular incident that he recalled was on December 2, 1956, 
where he was kicked in the left side of the face, causing him 
to be woozy for 15 to 30 seconds, and eventually he had to 
leave the game early.  After coming back to the base two days 
after, he was admitted to the 97th General Hospital for about 
four days for observation.  In May 1957 he was honorably 
discharged from service.  He reported his exit physical 
examination at Fort Dix was nonrevealing.  He did, however, 
disclose that he was having intermittent dizziness and 
lightheadedness.  After leaving service he worked from 1957 
to 1969 as a telephone installer, and denied any head or fall 
injuries on the job.  Towards the end, he reported more of a 
generalized body pain and fatigability but no specific 
neurological complaints.  From 1969 to 1980 he worked for a 
fire alarm manufacturer.  

The physician noted  that, in June 1980, the veteran had 
developed right hemiparesis and slurred speech and was 
admitted to the Hartford Hospital.  The examiner's review of 
the discharge notes indicated that the veteran was admitted 
June 8, 1980 and discharged June 29, 1980.  The veteran was 
known to be moderately hypertensive with BP in the range of 
150/100.  EKG showed rapid atrial fibrillation at 140 BPN.  
4.  Cranial CT scan:  The non contrast cranial CT scan showed 
an area of localized hemorrhage in the lateral aspect of the 
basal ganglia area, just deep to the area of the sylvian 
fissure.  There was a slight mass affect in the area, 
although this is not very marked.  The fourth ventricle was 
normal.  Nothing else of significance was noted.  

Upon completion of the physical examination, the examiner 
provided a lengthy and detailed opinion:  Initially, the 
examiner noted that the veteran has residuals of left basal 
ganglia hemorrhage manifested by right-side weakness.  The 
examiner concluded that it was as likely as not that he had 
multiple closed-head injuries while in service.  The examiner 
observed that the 23 years prior to his stroke were rather 
nonrevealing in terms of neurological deficits from any 
purported major in-service concussion trauma.  However, he 
pointed out that, in  fact, the June 1980 head CT did not 
reveal old infarcts or skull fracture that could be related 
to in-service head trauma.  

Second, the examiner noted that, at the time the veteran 
presented with stroke in 1980, he had what was deemed as 
uncontrolled hypertension.  The physician indicated that a 
review of literature as regards to intracranial bleed, 
especially in the basal ganglia area, strongly indicates that 
the most likely cause is the hypertension.  It was the 
examiner's opinion that the atrial fibrillation on 
presentation was secondary to the stroke, and not the cause, 
per se.  He noted that the veteran did report being told he 
did not have embolic stroke.  Other causes of intracerebral 
hemorrhage include amyloid angiopathy, ruptured saccular 
aneurysm, and vascular malformation, account for the majority 
of cases, hemorrhagic infarction (including venous sinus 
thrombosis, septic embolism from bacterial endocarditis, 
brain tumor, bleeding disorders, anticoagulants) however, he 
did not carry any diagnosis of any of these at the time of 
the stroke.  

Third, the examiner noted that he had reviewed the literature 
that the veteran provided from Brain Injury Association of 
America, among others, and conducted independent MedLine 
search to association between his two conditions.  The 
examiner expressed that he was unable to find a positive 
association between the two health conditions.  In addition, 
he contacted Dr. R.I. S. to elaborate on his statement about 
a possible link.  Essentially, the doctor told him that, 
while he could not find a definitive positive association, he 
could not definitively rule out the lack of association; 
therefore,  he was giving the veteran the benefit of the 
doubt.  The VA examiner's comment to this remark was that 
studies are not conducted with the sole purpose of disproving 
lack of association, since negative studies are more likely 
to be rejected for publication (epidemiology called "the 
publication bias").  

Fourth, the examiner emphasized that he was not negating the 
fact that the veteran did have closed-head injuries in 
service; those could lead to an array of traumatic brain 
injury related to neurological deficits.  Major acute head 
injuries can cause acute neurological deficits (akin to 
traumatic stroke).  However, he expressed that, most of these 
are found in the convexities or superficial part of the brain 
(not the deep seated basal ganglia).  Also repeated blows to 
the head, in the absence of traumatic stroke, can lead to 
Parkinson's like presentation, such as those among boxers.  
He noted that the  veteran, however, does not have 
Parkinsonism, and may have subtle changes involved in the 
functions as not readily detected clinically, but can be 
recognized through a battery of neuropsychiatric tests.  In 
sum, it was the examiner's opinion that between the 
closed-head injuries in service and his uncontrolled 
hypertension that the latter was the more likely cause of the 
1980 stroke.  Therefore, the examiner concluded that it is 
less likely that the appellant's ins-service incurred head 
injuries were related to his 1980 stroke.  

The examiner who conducted the September 2003 VA examination 
reviewed additional evidence associated with the claims file 
following his September opinion.  Based on this review, he 
concluded that the veteran's stroke in 1980 was almost 
certainly a consequence of his untreated hypertension, rather 
than due to the head injuries he may have suffered 20 years 
earlier in service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  

In the current claim, the veteran has asserted that 1980 CVA 
and residual pathology was caused by head trauma received by 
playing soccer when he was in service.  

As noted above, most of the veteran's service medical records 
are missing and are presumed destroyed.  Where service 
medical records are missing, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)  The Board has analyzed the claim 
with these heightened duties in mind. 

However, even if, in the absence of service medical records 
specifically documenting head injury, the Board accepted, as 
credible, the veteran's assertions of in-service head trauma, 
the preponderance of the competent and persuasive evidence on 
the question of a medical nexus between any such trauma and 
currently claimed disability-specifically, the residuals of 
a CVA suffered in 1980-weighs against the claim. 

Evidence submitted in support of the claim includes 
scientific literature the veteran has submitted on the 
subject of post concussion closed head injuries.  However, 
this literature does not refer to the veteran himself, nor is 
it specific to the particular circumstances of this case.  
The Board notes that generic medical literature, which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case, does not provide 
competent evidence to satisfy the nexus element for an award 
of service connection.  See Sacks v. West, 11 Vet. App. 314 
(1998).  In this case, the scientific literature submitted by 
the veteran certainly raises the possibility that there is a 
likely relationship between sports injuries to the head and 
onset of stroke almost immediately thereafter.  However, it 
does not show that there is a medical relationship between 
such injuries and this veteran's stroke many years thereafter 
(in this case a period of more than 20 years).  Hence, the 
Board is unable to accept such evidence as probative evidence 
of a nexus in the current claim.  

Medical opinion evidence specific to the veteran includes a 
statement by a  neurologist who treated the veteran in 1980 
that the veteran's 1980 stroke could have been related to his 
head trauma sustained in service, and a November 2003 comment 
by Dr. R.I.S. t that the veteran's severe head trauma 
sustained while in the military could have contributed to his 
stroke in 1980.  However, neither of these opinions provides 
any appreciable support to the veteran's claim.  The term 
"could have been" related to service has been interpreted 
as very equivocal.  In Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), the Court clearly stated that  medical possibilities 
and unsupported medical opinions carry negligible probative 
weight. The Court in Tirpak further commented that medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the disorder 
claimed or the relationship thereto.  Thus the opinions by 
Dr. G.A. and the first opinion offered by Dr. R.I.S. are not 
considered persuasive evidence to support the claim. 

In a second February 2004 statement, Dr. R.I.S. offered that 
the repeated severe head traumas that he sustained playing 
soccer are as least as likely as not the cause of his stroke 
and all residual disabilities.  While this opinion is less 
speculative-and thus, more definitive-than that physician's 
earlier statement, the Board notes that Dr. R.I.S. did not 
provide a rationale or explain the basis for his opinion.  
Further, the Board is unable to find support for the doctor's 
conclusions in the medical literature of record and the 
examiner does not assert that any such evidence exists.  The 
absence of a specifically stated evidentiary and/or medical 
basis for the physician's opinion significantly diminishes 
the probative value of the opinion. 

By contrast, the Board finds that the comprehensive opinion 
offered by the August 2005 VA examiner is  much more thorough 
and provides a well supported and logical explanation as to 
why the veteran's in-service head trauma is not likely 
medically related to his 1980 CVA.  The examiner noted that 
the veteran has residuals of left basal ganglia hemorrhage, 
and that medical literature as regards to intracranial bleed, 
especially in the basal ganglia area, strongly indicate that 
the most likely cause was the veteran's hypertension.  The 
examiner also noted that the 23 years prior to his stroke 
were rather non revealing in terms of neurological deficits 
from any purported major inservice concussion trauma.  The 
examiner particularly noted that the June 1980 head CT did 
not reveal old infarcts or skull fracture that could be 
related to inservice head trauma.  The examiner also observed 
that major acute head injuries can cause acute neurologic 
deficits (akin to traumatic stroke); however, most of these 
are found in the convexities or superficial part of the brain 
(not the deep seated basal ganglia where the deficits 
occurred in this case).  

For these reasons, the Board finds that the August 2005 
medical opionion is the most probative evidence on the 
question of medical nexus between current disability and the 
veteran's military service.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Unfortunately, that medical opinion weighs against the claim. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that the head trauma he sustained in service is 
medically related to the CVA he sustained in 1980.  However, 
as noted above, the claim on appeal turns on medical matters, 
and, as a layperson without appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  For these reasons, the veteran's own assertions 
as to the etiology of his condition have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for residuals of head trauma must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for residuals of head trauma is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


